United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Farmers Branch, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Tim Egbuchunam, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1251
Issued: October 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 12, 2015 appellant, through her representative, filed a timely appeal from a
February 27, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an occupational disease in the performance of duty.
FACTUAL HISTORY
On July 28, 2014 appellant, then a 38-year-old clerk, filed an occupational disease claim
alleging that on July 15, 2014, while performing her duties, she had a sharp, burning, stabbing,
1

5 U.S.C. § 8101 et seq.

electroylic pain from her lower neck to her elbow. She noted being in pain and going to an
emergency room on July 21, 2014 where she was diagnosed with a muscle sprain and taken off
work for three days. Appellant stated that she returned to work on July 25, 2014, but still had
pain such that she left work early and went to the emergency room on July 26, 2014 where she
was diagnosed with a rotator cuff tear. She noted reporting her condition to her manager on
July 15, 2014 during a meeting.
Appellant’s supervisor, N.W., noted that, while appellant alleged reporting the injury to
her on July 15, 2014, she was on leave from July 10 to 15, 2014 and therefore appellant could
not have reported the injury to her. She further indicated that appellant did not report any injury
on that day to the acting supervisor, F.C. N.W. noted meeting with appellant on July 16, 2014 to
discuss tardiness, break and lunch time, and absences. She related that appellant reported being
under a lot of stress and had pains in her back but she never indicated an injury related to her job
duties.
In a statement dated July 21, 2014, appellant indicated that she was under a doctor’s care
from July 21 to 23, 2014 and requested advanced sick leave. She also submitted coworker
statements. In a July 28, 2014 statement, C.B. noted that she had witnessed appellant in pain and
having issues with her shoulders, neck, and back. A July 25, 2014 statement from C.C. noted
that appellant advised her that she was having some discomfort in her shoulders and neck on
July 15, 2014. Appellant reported a sharp burning pain and noted she was using a heating pad
for comfort and ice packs.
Appellant was treated in the emergency room by Dr. Sarah Shoemaker Way, Boardcertified in emergency medicine, on July 21, 2014 for left shoulder pain. Dr. Way diagnosed left
shoulder pain, arthralgia, and muscle strain and noted appellant was off work for three days. In a
note dated July 21, 2014, she noted that appellant was treated on July 21, 2014 and would not be
able to work for three days. Appellant submitted a July 26, 2014 note from a health care
provider with an illegible signature who noted that appellant could return to work on
July 29, 2014.
Appellant was treated by Dr. Kelly D. Alana, a chiropractor, on July 29, 2014 for therapy
and an examination. Dr. Alana took appellant off work on July 29, 2014.
Appellant was seen in an emergency room on July 26, 2014 by Dr. Dirk Perritt, Boardcertified in emergency medicine, for a rotator cuff injury. Dr. Perritt noted that appellant’s
condition was good and discharged her with prescriptions for hydrocodone and prednisone.
By letter dated August 6, 2014, OWCP advised that the evidence was insufficient to
establish that appellant actually experienced the incident alleged to have caused the injury. It
also noted that there was no physician’s opinion as to how work activities caused or aggravated a
medical condition and requested that she provide such an opinion. OWCP asked that appellant
specifically describe the employment-related activities that contributed to her condition, the
frequency of the work, and report any activities outside her employment. It also requested that
the employing establishment provide comments from a knowledgeable supervisor.

2

Appellant provided a July 28, 2014 note from Dr. Shamim Khambati, a Board-certified
internist, who treated appellant for left shoulder and arm pain. Dr. Khambati noted that appellant
was excused from work until she saw an orthopedist.
In a July 30, 2014 report, Dr. Ira O. Murchison, an osteopath, noted that appellant
presented with sharp and stabbing pain in the cervical spine, left shoulder, and elbow. He noted
that she worked as a clerk which involved repetitive duties including typing, keyboarding, using
a mouse, grabbing, lifting, holding, and carrying boxes that weighed between 5 and 50 pounds,
restocking supplies on shelves above and below shoulder level. Dr. Murchison noted that
appellant was reaching above her head along with bending and stooping to put supplies away
which involved constant use of hands, wrists, elbows, shoulders, and her neck on a constant basis
eight hours a day five days a week. He noted findings and diagnosed sprain/strain of the cervical
spine, sprain/strain left rotator cuff, impingement syndrome left shoulder, bursitis left shoulder,
cubital tunnel syndrome left elbow, sprain/strain left elbow, sprain/strain left wrist, sprain/strain
left hand, muscle spasms, and left shoulder muscle weakness. Dr. Murchison opined that
appellant sustained injuries to her cervical spine, left shoulder, left elbow, and left wrist/hand
while working as a clerk. He noted that the injury occurred due to the repetitive nature of her job
duties. Dr. Murchison opined that the daily repetitive activities over the past 15 years put wear
and tear on appellant’s neck, shoulder, elbow, wrist, and hand joints and resulted in her injuries.
In a September 3, 2014 duty status report, he noted findings and opined that she was unable to
work from August 25 to September 5, 2014. Appellant also provided reports of diagnostic
testing and records from a rehabilitation facility.
Appellant submitted a statement dated August 30, 2014 and noted on July 15, 2014 while
sitting at her desk performing her duties she received a sharp, burning, stabbing, and electroylic
pain from her lower neck to her mid elbow. She reported her injury to her manager as they were
conducting a meeting together. Appellant reported performing her job for a minimum of 40
hours a week.
The employing establishment provided an outside employment or business activity
request dated January 24, 2013 prepared by appellant which noted that she worked a position
outside the government at Presbyterian Hospital in Dallas, Texas as a part-time dispatch operator
beginning January 28, 2013 which connected rooms and doctors in the evenings and nights. The
employing establishment submitted a statement from Gerri Soden, human resources specialist,
dated August 8, 2014 who noted appellant’s manager, N.W., disagreed with appellant’s claimed
date of injury and advised that she was not in the office on July 15, 2014 so appellant could not
have informed her of her injury as she claimed. N.W. noted that appellant’s job duties included
stocking forms but she has not done that job in over a month prior to this claim. The employing
establishment indicated that it received a July 29, 2014 medical form from Centralrehab advising
that appellant was off work and her return was yet to be determined. However, on July 31, 2014
appellant sent a text to N.W. requesting time off to help her daughter move. The employing
establishment submitted a text message from appellant to N.W. dated June l6, 2014 at 7:28 p.m.
regarding the daughter’s move. In an August 12, 2014 statement, N.W. described appellant’s
tasks as mainly sitting at the initial receptionist desk and performing data entry, screening
taxpayers, supplying them with information, offering assistance to taxpayers at the machines
which required her to verbally guide them through computer program, and stock forms.
However, due to office staffing issues the task of offering actual assistance was rare. N.W. noted

3

assistance from the male employees in the office was provided with lifting heavy boxes. She
provided a copy of a job description for a clerk.
In a decision dated October 27, 2014, OWCP denied appellant’s claim finding that the
evidence did not support that the injury or events occurred as alleged.
On November 2 and 25, 2014 appellant requested reconsideration. She submitted a
report from Dr. Murchison dated July 30, 2014, reports of diagnostic testing, and a job
description for a clerk, all previously of record.
The employing establishment submitted a statement from N.W. dated December 15,
2014, who disagreed with appellant’s statement concerning the description of her duties. N.W.
noted appellant’s statement that she consistently stocked shelves in the lobby and storage room
on a daily basis was not accurate. She indicated that while appellant’s manager and acting
manager she stocked the forms in the lobby and storage room every three weeks and appellant
would use a cart to pull out forms to assist in stocking. N.W. never witnessed appellant carrying
boxes, rather she would take out a handful of forms from a box and place them on the cart.
In a decision dated February 27, 2014, OWCP denied modification of the decision dated
October 27, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place, and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.2
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.3
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met his or her burden in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.4
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

4

Betty J. Smith, 54 ECAB 174 (2002).

4

ANALYSIS
Appellant, a clerk, filed an occupational disease claim, alleging that while performing her
duties, she had a sharp, burning, stabbing, electroylic pain from her lower neck to her elbow.
She became aware of the condition on July 15, 2014 but did not stop work at that time. The
Board finds that there are inconsistencies in the evidence which cast serious doubt upon the
validity of the claim.
Appellant indicated that, while performing her duties, she had a sharp, burning, stabbing,
electroylic pain from her lower neck to her elbow, but she did not specifically indicate what
duties she was performing when her condition commenced. She noted reporting her condition to
her manager N.W. on July 15, 2014 during a meeting. However, N.W. noted that appellant
could not have reported the injury to her at that time as she was on leave from July 10
to 15, 2014. She further indicated that appellant did not report an injury on July 15, 2014 to the
acting supervisor. N.W. stated that she did meet with appellant on July 16, 2014 but, while
appellant reported being under a lot of stress and had pains in her back, she did not indicate that
she sustained an injury related to her job duties. Appellant’s statement conflicts with that of
N.W. and she had not provided any statement that seeks to clarify or explain this discrepancy.
Additionally, the employing establishment noted that it received a July 29, 2014 medical
form advising that appellant was off work and her return was yet to be determined, but on
July 31, 2014 appellant sent a text message to N.W. requesting time off to help her daughter
move. This is inconsistent behavior for a person who has sustained a shoulder, neck, and back
injury and also serves to cast serious doubt upon the validity of the claim.
Appellant submitted coworker statements from coworkers C.C. and C.B., but neither
person noted witnessing appellant performing specific duties at a particular time which are
alleged to have caused or contributed to her condition. She also provided numerous medical
records. However, the medical evidence did not provide a clear history of injury consistent with
appellant’s statements. Dr. Murchison noted certain of appellant’s duties and opined that her
condition was employment related, but he did not provide any particulars regarding the history of
injury that appellant reported regarding the onset of her symptoms from July 15 to 25, 2014.
Under these circumstances, the lack of confirmation of the claimed incident and inconsistencies
about the manner of how she was injured cast serious doubt upon the validity of the claim.
For these reasons, the Board finds that appellant has not established that she sustained an
occupational disease in the performance of duty. As appellant has not established that the
claimed work incidents occurred as alleged, it is not necessary for the Board to consider the
medical evidence regarding causal relationship.5 Consequently, she has not met her burden of
proof in establishing her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
5

See S.P., 59 ECAB 184 (2007).

5

CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

